DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 10-12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al, US Patent Application Publication 2018/0197484 (as cited in previous Office Action).

Regarding claim 1, Moon teaches a display apparatus comprising a first signal line DL1c and a second signal line DL2c, each extending on a substrate in a first direction and spaced apart in a second direction that crosses the first direction; a plurality of first metal patterns CH6b, CH6b’ CH6c CH6c’, spaced apart from each other in the first direction, wherein at least a portion of the first metal patterns overlaps the first signal line and is electrically connected to the first signal line; and a plurality of  CH6e, CH6e’ CH6f CH6f’ spaced apart from each other in the first direction, wherein at least a portion of the second metal patterns overlaps the second signal line and Is electrically connected to the second signal line wherein the plurality of first metal patterns and the plurality of second metal patterns are spaced apart in the first direction in a zigzag arrangement (as shown below for figure 14 below).

    PNG
    media_image1.png
    757
    566
    media_image1.png
    Greyscale

Regarding claims 2, 4, and 5, Moon teaches the plurality of second metal patterns are adjacent in the second direction to portions of the first signal line that 

Regarding claim 7, Moon teaches the first signal line completely overlaps at least one of the plurality of first metal patterns (figure 15A).

Regarding claims 10-12, Moon teaches at least one insulating layer PSV and/or INS4 disposed between the first signal line and the plurality of first metal patterns, wherein each of the plurality of first metal patterns comprises a first contact plug that penetrates the at least one insulating layer and connects the plurality of first metal patterns to the first signal line, wherein the first contact plug is located at both ends of each of the plurality of first metal patterns (figures 15A and 15B).

Regarding claim 18, Moon teaches a scan driver (D-IC) that is driven via a signal transmitted via each of the first signal line and the second signal line (figure 2).

Regarding claim 19, Moon teaches a display apparatus comprising: a first signal line DL1c and a second signal line DL2c, each extending on a substrate in a first direction and spaced apart in a second direction that crosses the first direction; a plurality of first metal patterns CH6b, CH6b’ CH6c CH6c’ disposed on the first signal line and spaced apart from each other in the first direction; a plurality of second metal CH6e, CH6e’ CH6f CH6f’ disposed on the second signal line and spaced apart from each other in the second direction (as shown in figure 14); and at least one insulating layer PSV and/or INS4 between the first signal line and the plurality of first metal patterns and between the second signal line and the plurality of second metal patterns, wherein the plurality of first metal patterns and the plurality of second metal patterns are spaced apart in the first direction In a zigzag arrangement (as shown in figure 14 below).


    PNG
    media_image1.png
    757
    566
    media_image1.png
    Greyscale

Regarding claim 20, Moon teaches each of the plurality of first metal patterns comprises a first contact plug that penetrates the at least one insulating layer and .


Claim(s) 1, 3, 5-7, 10-12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al, US Patent 7,221,012 (newly submitted).

Regarding claim 1, Chu teaches a display apparatus comprising a first signal line 230a, 230b (left) and a second signal line 230a, 230b (right), each extending on a substrate in a first direction and spaced apart in a second direction that crosses the first direction, a plurality of first metal patterns 230c spaced apart from each other in the first direction, where at least a portion of the first metal patterns overlaps the first signal line and is electrically connected to the first signal line; and a plurality of second metal patterns 230c spaced apart from each other in the first direction, wherein at least a portion of the second metal patterns overlaps the second signal line and is electrically connected to the second signal line,  wherein the plurality of first metal patterns and the plurality of second metal patterns are spaced apart in the first direction in a zigzag arrangement, wherein the zigzag arrangement extends in the first direction (figure 2C).


    PNG
    media_image2.png
    569
    761
    media_image2.png
    Greyscale

Regarding claim 3, Chu teaches a distance between the plurality of first metal patterns in the first direction is equal to a length of the plurality of second metal patterns in the first direction (figure 2C).

Regarding claims 5 and 6, Chu teaches the plurality of first metal patterns are spaced apart from each other by equal distances, the plurality of second metal patterns are spaced apart from each other by equal distances, wherein a distance between the plurality of second metal patterns in the first direction is equal to a distance between the plurality of first metal patterns in the first direction (figure 2C).



Regarding claim 10, Chu teaches at least one insulating layer (which is the upper and lower dielectric layers) disposed between the first signal line and the plurality of first metal patterns (column 5, lines 24-31).

Regarding claims 11-12, Chu teaches each of the plurality of first metal patterns comprises a first contact plug that penetrates the at least one insulating layer and connects the plurality of first metal patterns to the first signal line (figure 2C and column 5, lines 24-31), wherein the first contact plug is located at both ends of each of the plurality of first metal patterns (figure 2C).

Regarding claim 19, Chu teaches a display apparatus comprising a first signal line 230a, 230b (left) and a second signal line 230a, 230b (right), each extending on a substrate in a first direction and spaced apart in a second direction that crosses the first direction: a plurality of first metal patterns 230C disposed on the first signal line and spaced apart from each other in the first direction; a plurality of second metal 230c patterns disposed on the second signal line and spaced apart from each other in the second direction; and at least one insulating layer (upper and lower dielectrics, column 5, lines 24-31) between the first signal line and the plurality of first metal patterns and between the second signal line and the plurality of second metal patterns, wherein the plurality of first metal patterns and the plurality of second metal patterns are 

    PNG
    media_image2.png
    569
    761
    media_image2.png
    Greyscale

Regarding claim 20, Chu teaches each of the plurality of first metal patterns comprises a first contact plug that penetrates the at least one insulating layer and connects the plurality of first metal patterns to the first signal line, and each of the plurality of second metal patterns comprises a second contact plug that penetrates the at least one insulating layer and connects the plurality of second metal patterns to the second signal line (figure 2C and column 5, lines 24-31).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al, US Patent Application Publication 2018/0197484 (as cited in previous Office Action) or Chu et al, US Patent 7,221,012 (newly submitted).

Regarding claim 8, both Moon and Chu fail to teach a width of the plurality of first metal patterns in the second direction is greater than a width of the first signal line in the second direction.
However, it has been held that the widths of the metal patterns and the signal lines will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the widths of the metal patterns and the signal lines claimed both Prior Art shows the width of the metal patterns being less than that of the signal lines it would have been obvious to one of 

The specification contains no disclosure of either the critical nature of the claimed widths of the metal patterns and the signal lines or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 9, Moon teaches a second metal pattern of the plurality of second metal patterns that is adjacent to one of the plurality of first metal patterns is spaced apart from the one of the plurality of first metal patterns in the first direction and the second direction (figure 14)

Claims 13 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claim 1 above, and further in view of Kim et al, US Patent Application Publication 2017/0287995 (as cited in previous Office Action).

Regarding claim 13, Moon teaches comprising a plurality of display elements, wherein each display element includes a thin film transistor TR1 and a capacitor Cst that includes a gate electrode (figure 5).

Moon fails to teach the gate electrode is part of the thin film transistor as a lower electrode.

Kim teaches the gate electrode G1 is part of the thin film transistor as a lower electrode (as C1 or Cst in figure 8) in overlapping the storage capacitor with the thin film transistor and may store a voltage corresponding to a difference between a voltage received from the switching thin film transistor T2 and a first power voltage EVLDD supplied to the first voltage line 210. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with that of Moon because overlapping the storage capacitor with the thin film transistor has an advantage of taking up less space in the electronic device, thereby allowing for more structures to be added to the electrical component.
SE and a drain electrode DE of the thin film transistor (figure 17).

Allowable Subject Matter

Claims 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments

Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the cited prior art reference of Moon fails to teach the amended limitation, as illustrated below, the reference of Moon does teach the amended limitation in figure 14 with the zigzag line shown above, which runs in the top-to-bottom first direction

.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899